UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
NIKITA PETTIES, et al.                    )
                                          )
            Plaintiffs,                   )
                                          )
            v.                            )                  Civil Action No. 95-0148 (PLF)
                                          )
THE DISTRICT OF COLUMBIA, et al.          )
                                          )
            Defendants.                   )
__________________________________________)


      MEMORANDUM OPINION AND ORDER REGARDING FAIRNESS HEARING

               On November 9, 2012, the Court entered an Order granting the Motion for

Preliminary Approval of Dismissal submitted jointly by plaintiffs’ Class Counsel and counsel for

the District of Columbia. [Dkt No. 2044]. Before granting a final joint motion to dismiss, which

would resolve the claims of the members of the certified class, the Court must determine that

such dismissal would be fair to the class. See FED. R. CIV. P. 23(e). Members of the class have

been notified of the proposed dismissal and of the basis for the joint motion, namely, that “[t]he

parties have agreed that the District of Columbia has met its responsibility to make accurate and

timely payments to providers of special education and related services and to provide special

education students with safe and effective transportation to and from school.” Notice to Class

Members at 1 [Dkt. No. 2043-1]. Class members were also informed that objections to the

proposed dismissal would be considered by the Court if filed by December 13, 2012. Class

members were invited to present any objections they might have at a fairness hearing to be held

on December 19, 2012 at 9:30 a.m. in Courtroom 29A of the William B. Bryant Courthouse

Annex.
               The Court has not received any timely written objections to the proposed

dismissal or requests to speak. The Court, in its discretion, will consider late-filed objections or

requests to speak received in writing by noon on December 18, 2012.

               In light of the foregoing, it is hereby

               ORDERED that at the start of the fairness hearing, Class Counsel and government

counsel will each make presentations explaining why their client or clients are moving for

dismissal of this suit, and briefly explaining their proposal regarding the use of funds deposited

in the Court Registry [Dkt. No. 2055] and the joint motion for attorneys’ fees [Dkt. No. 2057]; it

is

               FURTHER ORDERED that Supervising Court Master David Gilmore and

Special Master Elise Baach each may make a short presentation explaining their views on the

proposed dismissal and, with respect to Ms. Baach, the use of funds in the Court Registry; and it

is

               FURTHER ORDERED that thereafter any additional persons or groups to whom

the Court in its discretion grants permission, may present oral objections or comments, to which

counsel and/or Mr. Gilmore or Ms. Baach may respond.

               SO ORDERED.


                                               /s/_____________________________
                                               PAUL L. FRIEDMAN
DATE: December 14, 2012                        United States District Judge




                                                  2